Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151621 & (58)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151621
                                                                    COA: 318697
                                                                    Livingston CC: 13-021225-FC
  KEVIN MICHAEL CLARK,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2015
  judgment of the Court of Appeals and the motion to remand are considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment
  of the Court of Appeals, and we REMAND this case to the Livingston Circuit Court to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015), and to
  determine whether the post-sentencing amendment to the presentence investigation report
  would have caused the court to impose a different sentence. With regard to the Lockridge
  issue, the trial court shall follow the procedure described in Part VI of our opinion. If,
  after taking into account both the unconstitutional constraint on its discretion and the
  amendment to the presentence investigation report, the trial court determines that it
  would have imposed the same sentence, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence, it
  shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
         d0919
                                                                               Clerk